 



 

 Exhibit 10.6

 

 

BUILDING LEASE

 

 



Between

 

Reece Gibson

 

as Landlord,

 



 

and

 

I.E.T., Inc.

 

as Tenant

 





 

Building:

 

4235 Commerce Street
Little River, South Carolina 29566

 

 



 

 

 

THIS LEASE (this “Lease”) is made on the 15th day of September, 2014 between
Reece Gibson, with an address at 4512 River Road, Stanfield, North Carolina
28163 (who is referred to in this Lease as “Landlord”) and I.E.T., Inc., a
Nevada corporation, with an address at 4235 Commerce Street, Little River, South
Carolina 29566 (who is referred to in this Lease as “Tenant”). This Lease
consists of the following Basic Lease Provisions and Definitions and the
attached General Conditions and Exhibits. The Basic Lease Provisions and
Definitions are referred to in this Lease as the “Basic Lease Provisions.”

 

BASIC LEASE PROVISIONS

1.           BUILDING means the structure located at 4235 Commerce Street,
Little River, South Carolina 29566.

 

2.           COMMENCEMENT DATE means September 15, 2014.

 

3.           EXPIRATION DATE means 11:59 p.m. on the last day of the month in
which the day before the three (3) year anniversary of the Commencement Date
occurs.

 

4.           FIXED BASIC RENT initially means $4,800 per month ($4.80 annual per
square foot rent based on 12,000 gross rentable square feet), subject to
adjustment downward for any Property Tax Adjustment (as hereinafter defined).

 

5.           Notice ADDRESSES shall mean the following:

 

If to Tenant:

I.E.T., Inc.

4235 Commerce Street

Little River, South Carolina, 29566

Attention: President

 

If to Landlord:

Reese Gibson

4512 River Road

Stanfield, North Carolina, 28163

 

With copy to:

Hinson Faulk, PA

309 Post Office Drive

Indian Trail, NC 28079

Attn: Wesley S. Hinson, Esq

 

6.           PREMISES mean and are agreed and deemed to be ±12,000 gross
rentable square feet of the Building consisting of ±2,400 gross rentable square
feet of office space and ±9,600 gross rentable square feet of warehouse/assembly
space, which represents on the Commencement Date all of the rentable square feet
at the Building.

 

Basic Lease Provisions and Definitions – Page 1 of 2

 



 



DEFINITIONS

 

1.            LEGAL REQUIREMENTS means all present and future laws and
ordinances of federal, state, municipal and county governments, and rules,
regulations, orders and directives of departments, subdivisions, bureaus,
agencies or offices of such governments, or any other governmental, public or
quasi-public authorities having jurisdiction over the Building, and the
directions of any public officer pursuant to law.

 

2.           PRIME means the so-called annual prime rate of interest established
and quoted by The Wall Street Journal (or its successor), from time to time, but
in no event greater than the highest lawful rate from time to time in effect.

 

3.           PERMITTED USE means general office, manufacturing and warehouse
uses.

 

4.            REAL PROPERTY means the Building and the land upon which the
Building stands, together with adjoining parking areas, sidewalks, driveways,
landscaping and land.

 

5.           STATE means the State of South Carolina.

 

6.           TERM means the period of time beginning on the Commencement Date
and ending on the Expiration Date.

 

 

¾ End of Basic Lease Provisions and Definitions ¾

 

Basic Lease Provisions and Definitions – Page 2 of 2

 

 



General Conditions

 

1.           LEASE:

 

Landlord has leased the Premises to Tenant for the Term.

 

2.           FIXED BASIC RENT:

 

Tenant will pay Landlord the Fixed Basic Rent. The Fixed Basic Rent will be
payable, in advance, on the first day of each calendar month during the Term,
except that a proportionately lesser amount will be paid for the first month of
the Term if the Term commences on a day other than the first day of the month.
Tenant will pay Fixed Basic Rent to Landlord at Landlord’s address set forth in
the first paragraph of this Lease, or at such other place as Landlord may
designate in writing, without demand and without counterclaim, deduction or set
off. The Fixed Basic Rent shall be reduced by an amount equal to seventy-five
(75%) of the pro-rata monthly amount of any reduction in annual property taxes
that the Landlord receives as the result of any property tax appeal on the
Premises (the “Property Tax Adjustment”). For example, in the event Landlord
successfully appeals the current property taxes levied against the Premises and
receives a $2400 discount on the annual property tax bill, then the Tenant shall
be permitted to take seventy-five percent (75%) of that amount, or $1800.00, and
pro-rate that amount across 12 months resulting in a reduction to the Basic Rent
in the amount of $150.00 per month.

 

3.           PROPERTY TAXES:

 

Landlord shall pay all general real estate taxes related to the Premises during
the Term.

 

4.           UTILITIES:

 

Tenant shall pay all charges for water, sewer, gas, electricity and other
services and utilities used by Tenant on the Premises during the Term.

 

5.           USE AND OCCUPANCY:

 

Tenant will use the Premises solely for the Permitted Use.

 

6.           CARE AND REPAIR OF PREMISES:

 

Tenant will not commit any act that damages the Premises or Building and will
take good care of the Premises, and will comply with all Legal Requirements
affecting the Premises or the Tenant’s use and/or occupancy of the Premises.

 

Landlord shall be responsible, at his cost, for the repair of mechanical systems
(e.g. heating and air condition), subject to a $500 annual deductible to be paid
by Tenant, and all repairs related to exterior building structure (e.g. roof,
exterior walls). If any portion of the $500 annual deductible is not paid by
Tenant in any year during the Term or any Renewal Term (as hereinafter defined),
such amount shall carry forward for the remainder of the Term or Renewal Term,
as the case may be. The maximum deductible to be paid by Tenant for any Term or
Renewal Term shall be $1,500. Tenant shall be responsible for repairs of all
interior elements of the building and the routine maintenance of the heating and
air condition systems.

 

1

 



Not later than the last day of the Term, Tenant will, at Tenant’s expense,
remove from the Building all of Tenant’s personal property and those
improvements made by Tenant which Landlord has not elected by notice to Tenant
to retain as Landlord’s property, as well as all trade fixtures (other than
built-in cabinet work) and moveable partitions. Tenant will repair all injury
done by or in connection with the installation or removal of said property,
improvements, and the like; cap or terminate all telephone, computer and data
connections at service entry panels in accordance with Legal Requirements; and
surrender the Premises in as good condition as they were at the beginning of the
Term, except for reasonable wear and damage by casualty or other cause not due
to the misuse or neglect by Tenant and/or Tenant’s agents. All property of
Tenant remaining on the Premises after the last day of the Term will be
conclusively deemed abandoned and may be removed and discarded or stored at
Tenant’s risk by Landlord, and Tenant will pay Landlord for the cost of such
removal, discarding and/or storage.

 

7.           ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

 

Tenant will not, without first obtaining the written consent of Landlord, make
any alterations, additions or improvements (collectively, “alterations”) in, to
or about the Premises. Unless the alterations affect the Building’s common
facilities or systems or would otherwise require a building permit, Landlord
will not unreasonably withhold or delay its consent. Building systems include
the life safety (if any), plumbing, electrical, heating, ventilation and air
conditioning systems in the Building. Tenant may, upon prior notice to Landlord,
perform minor cosmetic improvements, such as painting and wallpapering, without
the prior consent of Landlord.

 

8.           DAMAGES TO BUILDING:

 

If the Building is damaged by fire or any other cause to such extent that the
cost of restoration, as reasonably estimated by Landlord, will equal or exceed
twenty-five percent (25%) of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Landlord may, no
later than the sixtieth (60th) day following the damage, give Tenant a notice
electing to terminate this Lease. In such event, this Lease will terminate on
the thirtieth (30th) day after the giving of such notice, and Tenant will
surrender possession of the Premises on or before such date. If this Lease is
not terminated pursuant to this Article, Landlord will restore the Building and
the Premises with reasonable promptness, subject to Force Majeure, as defined in
Article 25 e) below, and subject to the availability and adequacy of the
insurance proceeds. Landlord shall not be obligated to restore fixtures and
improvements owned by Tenant.

 

In any case in which use of the Premises is affected by any damage to the
Building, there will be either an abatement or an equitable reduction in Fixed
Basic Rent, depending on the period for which and the extent to which the
Premises are not reasonably usable for general office use. The words
“restoration” and “restore” as used in this Article will include repairs.

 

2

 



 



9.           EMINENT DOMAIN:

 

If Tenant’s use of the Premises is materially affected due to the taking by
eminent domain of (a) the Premises or any part thereof; or (b) any other part of
the Building; then, in either event, this Lease will terminate on the date when
title vests pursuant to such taking. The Fixed Basic Rent will be apportioned as
of such termination date and any Fixed Basic Rent paid for any period beyond
said date, will be repaid to Tenant. Tenant will not be entitled to any part of
the award for such taking or any payment in lieu thereof, but Tenant may file a
separate claim for any taking of fixtures and improvements owned by Tenant which
have not become the Landlord’s property, and for moving expenses, provided the
same will, in no way, affect or diminish Landlord’s award. In the event of a
partial taking which does not effect a termination of this Lease but does
deprive Tenant of the use of a portion of the Premises, there will be either an
abatement or an equitable reduction in Fixed Basic Rent, depending on the period
for which and the extent to which the Premises are not reasonably usable for the
Permitted Use.

 

10.         LANDLORD'S REMEDIES ON DEFAULT:

 

If Tenant defaults in the payment of Fixed Basic Rent or in the performance of
any of the other covenants and conditions of this Lease or permits the Premises
to become deserted, abandoned or vacated, Landlord shall give Tenant written
notice of such default, and if Tenant does not cure any Fixed Basic Rent default
or other default within ten (10) days after the giving of such notice (or if
such other default is of such nature that it cannot be completely cured within
such period, if Tenant does not commence such curing within such ten (10) days
and thereafter proceed with reasonable diligence and in good faith to cure such
default), then Landlord may terminate this Lease or Tenant’s right to possession
upon not less than twenty (20) days notice to Tenant, and on the date specified
in such notice Tenant's right to possession of the Premises will cease, but
Tenant will remain liable as provided below in this Lease. If this Lease or
Tenant’s right to possession will have been so terminated by Landlord, Landlord
may at any time thereafter recover possession of the Premises by any lawful
means and remove Tenant or other occupants and their effects. Landlord may, at
Tenant’s expense, relet all or any part of the Premises and may make such
alterations, decorations or other changes to the Premises as Landlord considers
appropriate in connection with such reletting, without relieving Tenant of any
liability under this Lease. Tenant shall pay to Landlord, on demand, such
expenses as Landlord may incur, including, without limitation, court costs and
reasonable attorney's fees and disbursements, in enforcing the performance of
any obligation of Tenant under this Lease.

 

Tenant hereby waives all right of redemption to which Tenant or any person under
Tenant might be entitled by any Legal Requirement.

 

11.         DEFICIENCY:

 

In any case where Tenant has defaulted and Landlord has recovered possession of
the Premises or terminated this Lease or Tenant’s right to possession, Tenant’s
obligation to pay Landlord all the Fixed Basic Rent up to and including the
Expiration Date will not be discharged or otherwise affected. Landlord will have
all rights and remedies available to Landlord at law and in equity by reason of
Tenant’s default, and may periodically sue to collect the accrued obligations of
the Tenant together with interest at Prime plus four percent per annum from the
date owed to the date paid, but in no event greater than the maximum rate of
interest permitted by law.

 

3

 



 



12.         SUBORDINATION:

 

This Lease will, at the option of any holder of any underlying lease or holder
of any first mortgage or first trust deed, be subject and subordinate to any
such underlying lease and to any first mortgage or first trust deed which may
now or hereafter affect the Real Property, and also to all renewals,
modifications, consolidations and replacements of such underlying leases and
first mortgage or first trust deed. Although no instrument or act on the part of
Tenant will be necessary to effectuate such subordination, Tenant will,
nevertheless, within ten (10) days prior written request by Landlord, execute
and deliver such further instruments confirming such subordination of this Lease
as may be desired by the holders of such first mortgage or first trust deed or
by any of the lessors under such underlying leases. If any underlying lease to
which this Lease is subject terminates, Tenant will, on timely request,
recognize and acknowledge the owner of the Real Property as Tenant’s landlord
under this Lease.

 

13.         SECURITY DEPOSIT:

 

No security deposit is required.

 

14.         RIGHT TO CURE TENANT'S BREACH:

 

If Tenant breaches any covenant or condition of this Lease, Landlord may, on
prior notice to Tenant (except that no notice need be given in case of
emergency), cure such breach at the expense of Tenant, and the reasonable amount
of all expenses, including attorney's fees, incurred by Landlord in so doing
(whether paid by Landlord or not) will be deemed payable on demand.

 

15.         LIENS:

 

Tenant will not permit any lien or other encumbrance to be filed as a result of
any act or omission (or alleged act or omission) of Tenant. Tenant will, within
twenty (20) days after notice from Landlord, discharge or satisfy by bonding or
otherwise any liens filed against Landlord or all or any portion of the Real
Property as a result of any such act or omission, including any lien or
encumbrance arising from contract or tort claims.

 

16.         RIGHT TO INSPECT AND REPAIR:

 

Landlord or its designees may enter the Premises (but will not be obligated to
do so) at any reasonable time on reasonable notice to Tenant (except that no
notice need be given in case of emergency) for the purpose of: (a) inspection;
(b) performance of any work or the making of such repairs, replacements or
additions in, to, on and about the Premises or the Building, as Landlord deems
necessary or desirable; or (c) showing the Premises to prospective purchasers,
mortgages and tenants. Tenant will provide Landlord or its designees free and
unfettered access to any mechanical or utility rooms, conduits, risers or the
like located within the Premises. Landlord shall have the right to enter the
space to perform inspections, surveys, measurements or such other reasonable
activities as may be necessary to prepare the Premises for occupancy by a
succeeding tenant.

 

4

 



 



17.         TENANT’S ESTOPPEL:

 

Tenant will, from time to time, on not less than ten (10) days prior written
request by Landlord, execute, acknowledge and deliver to Landlord an estoppel
certificate (a) certifying that this Lease has not been modified and is in full
force and effect or, if there has been a modification of this Lease, that this
Lease is in full force and effect; (b) specifying the dates to which the Fixed
Basic Rent have been paid; (c) stating whether or not, to the knowledge of the
party executing such instrument, the other party hereto is in default and, if
such party is in default, stating the nature of such default; (D) stating the
Commencement Date; and (e) stating which options to renew the term have been
exercised, if any.

 

18.          HOLDOVER TENANCY:

Tenant agrees that it must surrender possession of the Premises to Landlord on
the Expiration Date or earlier termination of the Term. Tenant agrees to
indemnify and hold Landlord harmless from and against all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
attorneys' fees, resulting from any delay by Tenant in so surrendering the
Premises, including any claims made by any succeeding tenant based on such
delay.

 

19.         INSURANCE:

 

(a)           Tenant’s Insurance. On or before the Commencement Date or Tenant's
prior entry into the Premises, Tenant will obtain and have in full force and
effect, insurance coverage as follows:

 

(i)                 workers’ compensation in an amount required by law;

 

(ii)               commercial general liability with commercially reasonable
limits for a company such as Tenant containing an endorsement naming Landlord,
its agents, designees and lender as additional insureds, an aggregate limit per
location endorsement, and no modification that would make Tenant’s policy excess
or contributing with Landlord’s liability insurance;

 

(iii)             all risk property insurance for the full replacement value of
all of Tenant’s furniture, fixtures, equipment, alterations, improvements or
additions that do not become Landlord’s property upon installation; and

 

5

 



 

(iv)             any other form or forms of insurance or any increase in the
limits of any of the coverages described above or other forms of insurance as
Landlord or the mortgagees or ground lessors (if any) of Landlord may reasonably
require from time to time if in the reasonable opinion of Landlord or said
mortgagees or ground lessors said coverage and/or limits become inadequate or
less than that commonly maintained by prudent tenants with similar uses in
similar buildings in the area. All policies obtained by Tenant will be issued by
carriers having ratings in Best’s Insurance Guide (“Best”) of A and VIII, or
better (or equivalent rating by a comparable rating agency if Best no longer
exists) and licensed in the State. All such policies must be endorsed to be
primary and noncontributing with the policies of Landlord being excess,
secondary and noncontributing. No policy will be canceled, nonrenewed or
materially modified without thirty (30) days' prior written notice by the
insurance carrier to Landlord. If the forms of policies, endorsements,
certificates, or evidence of insurance required by this Article are superseded
or discontinued, Landlord may require other equivalent or better forms. Evidence
of the insurance coverage required to be maintained by Tenant, represented by
certificates of insurance issued by the insurance carrier, must be furnished to
Landlord prior to Tenant occupying the Premises and at least thirty (30) days
prior to the expiration of current policies. Copies of all endorsements required
by this Article must accompany the certificates delivered to Landlord. The
certificates will state the amounts of all deductibles and self-insured
retentions and that Landlord will be notified in writing thirty (30) days prior
to cancellation, material change, or non-renewal of insurance. If requested in
writing by Landlord, Tenant will provide to Landlord a certified copy of any or
all insurance policies or endorsements required by this Article.

 

(b)          Waiver of Claims. Landlord and Tenant hereby waive all claims and
release each other and each other’s employees, agents, customers and invitees
from any and all liability for any loss, damage or injury to property occurring
in, on, about or to the Premises or the Building by reason of fire or other
casualty, regardless of cause, including the negligence of Landlord or Tenant
and their respective employees, agents, customers and invitees, and agree that
the property insurance carried by either of them will contain a clause whereby
the insurer waives its right of subrogation against the other party. Each party
to this Lease will give to its insurance company notice of the provisions of
this Article 19 and have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of such insurance by reason of the
provisions of this Article 19(b). Each party shall bear the risk of its own
deductibles. Landlord and Tenant acknowledge that the insurance requirements of
this Lease reflect their mutual recognition and agreement that each party will
look to its own insurance and that each can best insure against loss to its
property and business no matter what the cause. If Tenant fails to maintain
insurance or self-insures for loss including, without limitation, business
interruption, Tenant shall be deemed to have released Landlord for all loss or
damage which would have been covered if Tenant had so insured.

 

(c)          Building Insurance. Landlord, at his cost, will at all times during
the Term carry a policy of insurance which insures the Building, including the
Premises, if any, against loss or damage by fire or other casualty (namely, the
perils against which insurance is afforded by a standard fire insurance policy);
provided, however, that Landlord will not be responsible for, and will not be
obligated to insure against, any loss of or damage to any personal property or
trade fixtures of Tenant or any alterations which Tenant may make to the
Premises or any loss suffered by Tenant due to business interruption. All
insurance maintained by Landlord pursuant to this Article may be effected by
blanket insurance policies.

 

6

 



 

20.         BROKER:

 

Tenant and Landlord represent and warrant to the each other that no broker
brought about this transaction, and each agrees to indemnify and hold the other
harmless from any and all claims of any broker(s) arising out of or in
connection with the negotiations of or entering into of this Lease by Tenant and
Landlord.

 

21.          NOTICES:

 

Any notice by either party to the other shall be in writing and shall be deemed
to have been duly given only if (a) delivered personally. (b) sent by registered
mail or certified mail return receipt requested in a postage paid envelope or
(c) sent by nationally recognized overnight delivery service, if to Tenant, at
the Building; if to Landlord, at Landlord’s address as set forth above or, to
either, at such other address as Tenant or Landlord, respectively, may designate
in writing. Notice shall be deemed to have been duly given, if delivered
personally, on delivery thereof, if mailed, upon the seventh (7th) day after the
mailing thereof, or if sent by overnight delivery service, the next business
day.

 

22.         SUBLEASE AND ASSIGNMENT

 

Tenant shall not have the right to assign this Lease, in whole or in part, or
sublease all or any part of the Premises without first obtaining Landlord’s
consent, which said consent shall not be unreasonably withheld, conditioned or
delayed.

 

23.         OPTION TO RENEW:

 

(a)                If the term of this Lease shall then be in full force and
effect and Tenant has complied fully with its obligations hereunder, Tenant
shall have the option to extend the term of this Lease for one period of three
(3) years (the ‘Renewal Term’) commencing on the day immediately following the
Expiration Date; provided, however, that Tenant shall give Landlord notice of
its election to extend the term no later than sixty (60) days prior to the
Expiration Date of the Term. This Lease may continue for two (2) successive
Renewal Terms and will be renewed at the end of each Renewal Term; provided,
however that, Tenant shall give Landlord notice of its election to extend the
term no later than sixty (60) days prior to the Expiration Date of the Renewal
Term.

 

(b)               Any extension of the term of this Lease shall be upon the same
terms, covenants and conditions, as herein set forth, except that the Fixed
Basic Rent shall be $5,100 per month for the first Renewal Term ($5.10 annual
per square foot rent based on 12,000 gross rentable square feet), subject to any
Property Tax Adjustment, and $5,400 per month for the second Renewal Term ($5.40
annual per square foot rent based on 12,000 gross rentable square feet), subject
to any Property Tax Adjustment. If Tenant shall duly give notice of its election
to extend the term of this Lease, the Renewal Term shall be added to and become
a part of the Term of this Lease (but shall not be considered a part of the
initial Term), and any reference in this Lease to the “Term of this Lease”, the
“Term hereof”, or any similar expression shall be deemed to include such Renewal
Term, and, in addition, the term “Expiration Date” shall thereafter mean the
last day of such Renewal Term. Landlord shall have no obligation to perform any
alteration or preparatory or other work in and to the Premises or provide a
tenant improvement allowance and Tenant shall continue possession thereof in its
"as is" condition.

 

7

 



 

24.         MISCELLANEOUS:

 

(a)                If any of the provisions of this Lease, or the application of
such provisions, will be invalid or unenforceable, the remainder of this Lease
will not be affected, and this Lease will be valid and enforceable to the
fullest extent permitted by law.

 

(b)               The submission of this Lease for examination does not
constitute a reservation of, or option for, the Premises, and this Lease is
submitted to Tenant for signature with the understanding that it will not bind
Landlord unless and until it has been executed by Landlord and delivered to
Tenant or Tenant’s attorney or agent and until the holder of any mortgage will
have unconditionally approved this Lease, to the satisfaction of Landlord, if
such approval is required under the terms of such mortgage.

 

(c)                No representations or promises will be binding on the parties
to this Lease except those representations and promises expressly contained in
the Lease.

 

(d)               The Article headings in this Lease are intended for
convenience only and will not be taken into consideration in any construction or
interpretation of this Lease or any of its provisions.

 

(e)                Force Majeure means and includes those situations beyond
either party’s reasonable control, including acts of God; strikes; inclement
weather; or, where applicable, the passage of time while waiting for an
adjustment of insurance proceeds. Any time limits required to be met by either
party hereunder, whether specifically made subject to Force Majeure or not,
except those related to the surrender of the Premises by the end of the Term or
payment of Fixed Basic Rent, will, unless specifically stated to the contrary
elsewhere in this Lease, be automatically extended by the number of days by
which any required performance is delayed due to Force Majeure.

 

(f)                No failure by either party to insist upon the strict
performance of any covenant, agreement, term or condition of this Lease, or to
exercise any right or remedy upon a breach of any such covenant, agreement, term
or condition, and no acceptance by Landlord of full or partial rent during the
continuance of any such breach by Tenant, will constitute a waiver of any such
breach or of such covenant, agreement, term or condition. No consent or waiver,
express or implied, by either party to or of any breach of any covenant,
condition or duty of the other party will be construed as a consent or waiver to
or of any other breach of the same or any other covenant, condition or duty,
unless such consent or waiver is in writing and signed by the party granting
such consent or waiver.

 

(g)               Landlord covenants that if, and so long as, Tenant pays Fixed
Basic Rent as required under this Lease, and performs Tenant’s other covenants
under this Lease, Landlord will do nothing to affect Tenant’s right to peaceably
and quietly have, hold and enjoy the Premises for the Term, subject to the
provisions of this Lease.

 

8

 



 

(h)               The provisions of this Lease will apply to, bind and inure to
the benefit of Landlord and its respective heirs, successors, legal
representatives and assigns. The term “Landlord” as used in this Lease means
only the owner or a master lessee of the Building, so that in the event of any
sale of the Building or of any master lease thereof, the Landlord named herein
will be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord under this Lease accruing after such sale, and it will
be deemed without further agreement that the purchaser or the new master lessee
of the Building has assumed and agreed to carry out any and all covenants and
obligations of Landlord accruing under this Lease after such sale.

 

(i)                 To the extent such waiver is permitted by law, the parties
waive trial by jury in any action or proceeding brought in connection with this
Lease or the Premises. This Lease will be governed by the laws of the State
(without the application of any conflict of laws principles), and any action or
proceeding in connection with this Lease shall be decided in the courts of the
State.

 

(j)                 Any State statutory provisions dealing with termination
rights due to casualty, condemnation, delivery of possession or any other matter
dealt with by this Lease are superseded by the terms of this Lease.

 

(k)               Notwithstanding anything to the contrary contained in this
Lease, in no event will Landlord or Tenant be liable to the other for the
payment of consequential, punitive or speculative damages.

 

(l)                 Each party agrees that it will not raise or assert as a
defense to any obligation under this Lease, or make any claim that this Lease is
invalid or unenforceable, due to any failure of this document to comply with
ministerial requirements, including requirements for corporate seals,
attestations, witnesses, notarizations or other similar requirements, and each
party hereby waives the right to assert any such defense or make any claim of
invalidity or unenforceability due to any of the foregoing.

 

(m)             This Lease may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Lease, will constitute a complete and fully executed
original. All such fully executed counterparts will collectively constitute a
single Lease agreement. Tenant expressly agrees that if the signature of
Landlord and/or Tenant on this Lease is not an original, but is a digital,
mechanical or electronic reproduction (such as, but not limited to, a photocopy,
fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy), then such
digital, mechanical or electronic reproduction shall be as enforceable, valid
and binding as, and the legal equivalent to, an authentic and traditional
ink-on-paper original wet signature penned manually by its signatory.

 

9

 

 

The parties to this Lease have executed and delivered this Lease as of the date
set forth above.

 



LANDLORD:   TENANT:               Reece Gibson   I.E.T., Inc.               By:
/s/ Reece Gibson   By: /s/ Thomas S. Gifford                                  
Its: 

Executive Vice President &  

Chief Financial Officer

             



 



10

--------------------------------------------------------------------------------



 